This is an appeal from an order in an equity cause, made by one of the Justices of the Supreme Court while holding a special term; and there has been no re-hearing and order upon the matter by the Supreme Court in general term. A motion is made to dismiss the appeal, on the ground that an appeal will only lie from the decrees and orders of the Supreme Court, in equity causes, made at the general term.
It is difficult to suppose that the Legislature, if it has the constitutional power to do so, has provided that all equity causes shall be first heard at a special term before a single Judge; and has then given an appeal to this Court, before the matter has been heard and determined by the Supreme Court in general term, where there must be three Judges. It is not to be presumed that the Legislature intended the parties should go to the Court of last resort, before they had obtained the judgment of the full bench in the Court where the *Page 229 
proceedings were instituted. We ought to find unequivocal words to that effect, before we give such a construction to the statute. But so far from finding such words, I think the Legislature evidently intended there should be a re-hearing at the general term, before there could be an appeal to this Court.
The judiciary act authorizes appeals to this Court from the orders and decrees of the Supreme Court "organized by this act," without expressly specifying either branch of that Court. (Stat. 1847, p. 321, §§ 10, 11.) But the 20th section prescribes the manner in which the causes shall be disposed of in the Supreme Court, which is as follows: "All suits and proceedings in equity, in said Supreme Court, shall be first
heard and determined at a special term of said Court, unless the Justice, holding such special term, shall direct the same to be heard at a general term;" and when "heard and determined at a special term, either party may apply at a general term for a re-hearing." It will be seen that two things are here mentioned; first, a hearing and determination at a special term, and then an application for a re-hearing at a general term. Both of these things must be done before the Supreme Court has got through with the cause, and put it in a condition to be carried to an Appellate Court. If this be not so; if the cause may go by appeal from the special term directly to the Court of Appeals, then there may be an application to the Supreme Court, at general term, for a re-hearing, after the cause has gone to the Court of Appeals; and, indeed, after that Court has heard and decided the case. No one can suppose that such was the intention of the Legislature.
Although the statute only says, the party "may apply at a general term for a re-hearing," I think he has the right to have his cause heard and decided there; and that he cannot be turned away by simply denying the motion, nor by ordering a re-hearing at the special term.
The application for a re-hearing for which the statute provides, is not precisely the same thing in the attending circumstances as a motion for a re-hearing in Chancery. In that *Page 230 
Court, the motion is almost invariably addressed to the same officer who made the decree, and who is consequently prepared to decide at once, and without any extended discussion or examination upon the propriety of granting the application. But under the present judiciary system, the motion is not to be heard at the special term, where the decree was made, but at the general term, where a majority, at the least, of the Judges, will be strangers to the cause, and consequently cannot be prepared to make a proper disposition of the motion, without hearing and examining the matter about as fully as they would for the purpose of making a decree. From this consideration it may be inferred, that the re-hearing for which the statute provides, is a hearing of the cause by the full bench, at the general term. If the Legislature had contemplated a re-hearing at the special term, they would have directed the application to be made there; or rather, they would have said nothing about it. The officer who has power to hear and determine equity causes, has power to grant a re-hearing. It is a part of the general common law jurisdiction of a Court of Equity, which need not be conferred by statute. And besides, it is almost absurd to suppose that the Legislature intended the cause should be heard by three Judges, for the purpose of enabling them to decide whether it should be referred back to one of their number, or to some other single Judge, for a re-hearing. If sent back to the special term on the ground that the decree was erroneous, the special term Judge might be of a different opinion; and then the original decree would stand, although a majority of the Judges deemed it erroneous. If it be said that the special term Judge should follow the opinion of the full bench, then clearly it would be but an idle ceremony to send the cause back to the special term. The full bench should enter the proper decree at once, instead of sending the cause away, to have its judgment registered in another place, with the loss of both time and expense.
The statute does not command the Court to hear the application. But I need not cite authorities to prove, that when *Page 231 
an individual has the right to apply to a Court for anything in the course of the administration of justice, it is the duty of the Court to hear and decide. It is said, however, that the applicant must make out a case before the Court is bound to hear him; and that is very true. But what kind of a case? He must shew himself a party to a decree or order made at a special term. The statute requires nothing more; and when such a case is presented, it is the duty of the Court to hear and decide. And as the full bench cannot be prepared to determine the motion which it is required to hear, without something like a full discussion and examination of the whole matter, I think that bench should decide the cause. It should do so, either by ordering a re-hearing as a matter of course, and then hearing the cause; or by hearing the matter at large in the first instance. The case should not be disposed of by simply denying the motion, nor by sending the cause back to the special term for a re-hearing; but it should be decided, by making what the full bench may deem the proper decree or order in the premises. When the statute is read with reference to the nature of the case for which it provides, I cannot entertain a doubt on the subject. I think the Legislature intended that every party who should be dissatisfied with a decision made at the special term, should be entitled to have his case heard and determined by the full bench.
If the party has the right to a hearing at the general term, then of course he should go there from the special term, instead of taking an appeal. The Legislature could not have intended that there should be an appeal to this Court before the matter had been finally disposed of in the Court of original jurisdiction. The appeal must be from the decision at the general term.
The amendatory act passed by the same Legislature, (Stat. 1847, p. 641, §§ 21, 22, 23.) goes to confirm the construction which I have given to the original statute.
I am of opinion that the appeal should be dismissed.